



Exhibit 10.35


CHENIERE ENERGY, INC.
2011 INCENTIVE PLAN


PERFORMANCE STOCK UNIT AWARD AGREEMENT


1.    Award. Cheniere Energy, Inc., a Delaware corporation (the “Company”), has
awarded the undersigned Participant (for purposes of this Agreement, the
“Participant”) performance stock units (this “Award”) effective as of the date
set forth on the signature page hereto (the “Grant Date”) pursuant to the
Company’s 2011 Incentive Plan, as amended (the “Plan”). Unless otherwise defined
in this Performance Stock Unit Award Agreement (this “Agreement”), capitalized
terms used herein shall have the meanings assigned to them in the Plan.
2.    Performance Stock Units. The Company hereby awards the Participant the
target number of performance stock units (“PSUs”) set forth in Schedule A (the
“Target PSUs”). Each PSU constitutes an unfunded and unsecured promise by the
Company to deliver (or cause to be delivered) one share of common stock, $0.003
par value per share, of the Company (a “Share”). The actual number of PSUs that
will be earned is subject to the Committee’s certification of the level of
achievement of the performance conditions set forth in Schedule A (the
“Performance Metrics”) at the end of the applicable performance period (such
earned PSUs, the “Earned PSUs”). The number of Shares covered by the Earned PSUs
may range from 0% to 300% of the Target PSUs; provided that the number of Shares
will be rounded down to the nearest whole Share. The Earned PSUs will be subject
to vesting in accordance with Paragraph 3 below, and any PSUs that do not become
Earned PSUs at the end of the performance period will be automatically forfeited
without consideration.
3.    Vesting. Subject to the Participant’s continued employment and Paragraphs
4 and 5, the Earned PSUs, if any, shall vest on the date on which the Committee
certifies achievement of the Performance Metrics (the “Certification Date”). The
Certification Date will be within 75 days following the end of the performance
period set forth in Schedule A.
4.    Termination of Employment or Services. Except as otherwise provided in
this Paragraph 4, the Participant will automatically forfeit the PSUs covered by
this Award on the termination, resignation, or removal of the Participant from
employment with or services to the Company and its Affiliates for any reason
prior to the date on which the PSUs vest. Notwithstanding the foregoing:
(A)    Upon the termination of the Participant’s employment with the Company or
an Affiliate prior to vesting (1) by the Company or an Affiliate without Cause
or (2) by the Participant for Good Reason, this Award will be treated in
accordance with the terms, conditions, and covenants set forth in the Cheniere
Energy, Inc. Key Executive Severance Pay Plan and exhibits thereto (the
“Severance Plan”). In the event that the Severance Plan is terminated prior to
the date on which the Participant’s employment terminates in accordance with the
preceding sentence and no successor plan governs the treatment of this Award on
a termination of employment described in this Paragraph 4(A), then this Award
will be treated in accordance with






PSU US 2019 Form G18-20 KESPP





--------------------------------------------------------------------------------





the terms, conditions, and covenants set forth in the Severance Plan and
exhibits thereto as it existed immediately prior to its termination.
(B)    Upon the termination of the Participant’s employment with the Company or
an Affiliate prior to vesting (1) by the Company or an Affiliate due to the
Disability of the Participant while performing Continuous Service or (2) due to
the death of the Participant while performing Continuous Service, the Target
PSUs shall be deemed to be the Earned PSUs and shall vest in full immediately.
(C)    Upon the Participant’s Qualifying Retirement (as defined in the Company’s
Retirement Policy), this Award will be treated in accordance with the Company’s
Retirement Policy.
(D)    Notwithstanding anything herein to the contrary, this Award will not vest
as a result of a termination by the Company or an Affiliate without Cause, by
the Participant for Good Reason or due to the Disability of the Participant, in
each case, unless the Participant executes and delivers to the Company (and does
not revoke) a Release Agreement (as defined in the Severance Plan) that becomes
fully effective and irrevocable within fifty-five (55) days following the date
of termination. Additionally, this Award will not vest following the
Participant’s Qualifying Retirement unless the Participant executes and delivers
to the Company (and does not revoke) a release of claims in accordance with the
Retirement Policy. If a release described in this Paragraph 4(D) is not timely
executed and delivered by the Participant to the Company, or if such release is
timely executed and delivered but is subsequently revoked by the Participant,
then the Participant will automatically forfeit the PSUs covered by this Award
effective as of the date of termination of employment.
(E)    For purposes of this Agreement, the term “Cause” means a separation from
service (as defined in Section 409A of the Code) as a result of any of the
following:
(i)    the willful commission by the Participant of a crime or other act of
misconduct that causes or is likely to cause substantial economic damage to the
Company or an Affiliate or substantial injury to the business reputation of the
Company or an Affiliate;
(ii)    the commission by the Participant of an act of fraud in the performance
of the Participant’s duties on behalf of the Company or an Affiliate;
(iii)    the willful and material violation by the Participant of the Company’s
Code of Business Conduct and Ethics Policy; or
(iv)        the continuing and repeated failure of the Participant to perform
his or her duties to the Company or an Affiliate, including by reason of the
Participant’s habitual absenteeism (other than such failure resulting from the
Participant’s incapacity due to physical or mental illness), which failure has
continued for a period of at least thirty (30) days following delivery of a
written demand for substantial performance to the Participant by the Board which
specifically identifies the manner in which the Board believes that the
Participant has not performed his or her duties;


2


PSU US 2019 Form G18-20 KESPP



--------------------------------------------------------------------------------





provided, however, that, notwithstanding anything to the contrary in this Plan,
for purposes of determining whether “Cause” exists under this Plan, no act, or
failure to act, on the part of the Participant shall be considered “willful”
unless done or omitted to be done by the Participant not in good faith and
without reasonable belief that the Participant’s action or omission was in the
best interest of the Company or an Affiliate, as the case may be.
The determination of whether Cause exists with respect to the Participant shall
be made by the Board (or its designee) in its sole discretion.
(F)    For purposes of this Agreement, the term “Good Reason” means the
occurrence of any of the following events or conditions:
(i)    a material diminution in the Participant’s authority, duties, or
responsibilities with the Company or the applicable Related Employer;
(ii)    a reduction by the Company or the applicable Related Employer in the
Participant’s gross annual base salary as reflected in the Company’s records and
as in effect immediately prior to the Participant’s termination of employment
(“Annual Base Pay”) of more than five percent (5%) (other than a reduction that
is part of reductions in Annual Base Pay for executives generally); or
(iii)    the requirement by the Company or the applicable Related Employer that
the principal place of business at which the Participant performs his or her
duties be permanently changed to a location more than fifty (50) miles from his
or her then current principal place of business.
Notwithstanding any of the foregoing, the Participant cannot terminate his or
her employment for Good Reason unless he or she has provided written notice to
the Company of the existence of the circumstances alleged to constitute Good
Reason within thirty (30) days of the initial existence of such circumstances
and the Company has had at least thirty (30) days from the date on which such
notice is provided to cure such circumstances. In the event the Company does not
timely cure such circumstances and if the Participant does not terminate his or
her employment for Good Reason within ninety (90) days after the first
occurrence of the applicable circumstances, then the Participant will be deemed
to have waived his or her right to terminate for Good Reason with respect to
such circumstances.
(G)    For purposes of this Agreement, the term “Related Employer” means (i) an
Affiliate that is a member of a controlled group of corporations (as defined in
section 414(b) of the Code) that includes the Company, (ii) an Affiliate
(whether or not incorporated) that is in common control (as defined in
section 414(c) of the Code) with the Company, or (iii) an Affiliate that is a
member of the same affiliated service group (as defined in section 414(m) of the
Code) as the Company.
5.    Change in Control. In the event of a Change in Control of the Company,
this Award will be treated in accordance with the Severance Plan. For purposes
of this Agreement, the term “Change in Control” means the occurrence of any of
the following events:


3


PSU US 2019 Form G18-20 KESPP



--------------------------------------------------------------------------------





(A)    any “person” (as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as modified in Section 13(d)
and 14(d) of the Exchange Act) other than (A) the Company or any Affiliate, (B)
any employee benefit plan of the Company or of any Affiliate, (C) an entity
owned, directly or indirectly, by stockholders of the Company in substantially
the same proportions as their ownership of the Company, or (D) an underwriter
temporarily holding securities pursuant to an offering of such securities (a
“Person”), becomes the “beneficial owner” (as defined in Rule 13d-3(a) of the
Exchange Act), directly or indirectly, of securities of the Company representing
50.1% or more of the shares of voting stock of the Company then outstanding; or
(B)    the consummation of any merger, organization, business combination or
consolidation of the Company with or into any other company, other than a
merger, reorganization, business combination or consolidation which would result
in the holders of the voting securities of the Company outstanding immediately
prior thereto holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of the Company or the surviving
company or the parent of such surviving company; or
(C)    the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets, or the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company; or
(D)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose nomination by the Board was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest or threatened election contest
with respect to the election or removal of directors or other solicitation of
proxies or consents by or on behalf of a person other than the Board.
Notwithstanding the foregoing, a Change in Control shall not occur or be deemed
to occur if any event set forth in subsections (A) — (D) above, that would
otherwise constitute a Change in Control, occurs as a direct result of the
consummation of a transaction solely between the Company and one or more of its
controlled Affiliates. Notwithstanding the foregoing, however, in any
circumstance or transaction in which compensation payable pursuant to this Award
would be subject to the income tax under the Section 409A Rules if the foregoing
definition of “Change in Control” were to apply, but would not be so subject if
the term “Change in Control” were defined herein to mean a “change in control
event” within the meaning of Treasury Regulation § 1.409A-3(i)(5), then “Change
in Control” means, but only to the extent necessary to prevent such compensation
from becoming subject to the income tax under the Section 409A Rules, a
transaction or circumstance that satisfies the requirements of both (1) a Change
in Control under the applicable clause (A) through (D) above, and (2) a “change
in control event” within the meaning of Treasury Regulation
Section § 1.409A-3(i)(5).


4


PSU US 2019 Form G18-20 KESPP



--------------------------------------------------------------------------------





6.    Settlement; Dividend Equivalents; Withholding of Taxes.
(A)    Subject to the Severance Plan or Retirement Policy, if applicable, and
Paragraph 6(B), one Share will be delivered in respect of each vested Earned PSU
on or as soon as reasonably practicable, but in no event later than the sixtieth
(60th) day, following the date on which the Earned PSUs vest as determined in
accordance with Paragraph 3, 4 or 5; provided, however, that if vesting is
contingent on the effectiveness of a Release Agreement pursuant to Paragraph
4(D), and the release period in Paragraph 4(D) begins in one taxable year and
ends in a subsequent taxable year, then the Shares will be delivered in such
subsequent taxable year. All ordinary cash dividends that would have been paid
upon any Shares delivered in respect of the vested Earned PSUs had such Shares
been issued as of the Grant Date (as determined by the Committee) will be paid
to the Participant (without interest) on the date on which the Earned PSUs are
settled in accordance with this Paragraph 6(A) to the extent that the Earned
PSUs vest.
(B)    The Company’s obligation to deliver Shares under this Award is subject to
the payment of all federal, state and local income, employment and other taxes
required to be withheld or paid by the Company in connection with this Award.
The Company shall have the right to take any action as may be necessary or
appropriate to satisfy any withholding obligations, provided, however, that
except as otherwise agreed in writing by the Participant and the Company, if the
Participant is an Executive Officer or an individual subject to Rule 16b-3, such
tax withholding obligations will be effectuated by the Company withholding a
number of Shares that would otherwise be delivered in respect of the Earned PSUs
with a Fair Market Value equal to the amount of such tax withholding obligations
(at the minimum withholding tax rate required by the Code).
7.    Participant Covenants.
(A)    Non-Competition. In exchange for the promises set forth herein, including
the consideration set forth in Paragraph 1, and in order to protect the
Company’s goodwill and other legitimate business needs, during the Participant’s
employment with the Company and/or its Affiliates and for one year following the
Participant’s termination of employment for any reason, the Participant will
not, directly or indirectly, alone or jointly, with any person or entity,
participate in, engage in, consult with, advise, be employed by, own (wholly or
partially), possess an interest in, solicit the business of the vendors,
suppliers or customers of the Company for, or in any other manner be involved
with, any business or person that is engaged in business activities anywhere in
the Territory that are competitive with the Business, provided, however, if the
Participant voluntarily resigns without Good Reason (and not due to a Qualifying
Retirement) within three years following the Grant Date, this Paragraph 7(A)
will only apply in the event the Company elects to make the payments set forth
in Paragraph 7(E) subject to the requirements of that Paragraph 7(E).
Notwithstanding the foregoing, the Participant shall not be prohibited from
passively owning less than 1% of the securities of any publicly-traded
corporation. For purposes of this Paragraph 7(A), “Territory” means anywhere in
which the Company engages in Business and “Business” means the business of (i)
selling, marketing, trading or distributing liquefied natural gas and/or (ii)
designing, permitting, constructing, developing or operating liquefied natural
gas facilities and/or (iii) trading natural gas on behalf of a liquefied natural
gas facility or facilities. Notwithstanding the foregoing, the Participant shall
not be prohibited from being employed by, or consulting for, an entity that has
a division immaterial to the business of such entity in the aggregate, which
division may compete


5


PSU US 2019 Form G18-20 KESPP



--------------------------------------------------------------------------------





with, or could assist another in competing with, the Company in the Business in
the Territory (a “Competitive Division”), so long as the Participant is not
employed in, and does not perform work for or otherwise provide services to, the
Competitive Division.
(B)    Non-Solicitation. In exchange for the promises set forth herein,
including the consideration set forth in Paragraph 1, and in order to protect
the Company’s goodwill and other legitimate business needs, during the
Participant’s employment with the Company and/or its Affiliates and for one year
following the Participant’s termination of employment for any reason, the
Participant will not, directly or indirectly, do any of the following or assist
any other person, firm, or entity to do any of the following: (a) solicit on
behalf of the Participant or another person or entity, the employment or
services of, or hire or retain, any person who is employed by or is a
substantially full-time consultant or independent contractor to the Company or
any of its subsidiaries or affiliates, or was within six (6) months prior to the
action; (b) induce or attempt to induce any employee of the Company or its
affiliates to terminate that employee’s employment with the Company or such
subsidiary or affiliate; (c) induce or attempt to induce any consultant or
independent contractor doing business with or retained by the Company or its
subsidiaries or affiliates to terminate their consultancy or contractual
relationship with the Company or such subsidiary or affiliate or otherwise
reduce the services they provide to the Company or such subsidiary or affiliate
or (d) interfere with the relationship of the Company or any of its subsidiaries
or affiliates with any vendor or supplier.
(C)    Confidentiality. During employment and thereafter, the Participant shall
maintain the confidentiality of the following information: proprietary technical
and business information relating to any Company plans, analyses or strategies
concerning international or domestic acquisitions, possible acquisitions or new
ventures; development plans or introduction plans for products or services;
unannounced products or services; operation costs; pricing of products or
services; research and development; personnel information; manufacturing
processes; installation, service, and distribution procedures and processes;
customer lists; any know-how relating to the design, manufacture, and marketing
of any of the Company’s services and products, including components and parts
thereof; non-public information acquired by the Company concerning the
requirements and specifications of any of the Company’s agents, vendors,
contractors, customers and potential customers; non-public financial
information, business and marketing plans, pricing and price lists; non-public
matters relating to employee benefit plans; quotations or proposals given to
agents or customers or received from suppliers; documents relating to any of the
Company’s legal rights and obligations; the work product of any attorney
employed by or retained by the Company; and any other information which is
sufficiently confidential, proprietary, and secret to derive economic value from
not being generally known including with respect to intellectual property
inventions and work product. The Participant shall maintain in the strictest
confidence and will not, directly or indirectly, intentionally or inadvertently,
use, publish, or otherwise disclose to any person or entity whatsoever, any of
the information of or belonging to the Company or to any agent, joint venture,
contractor, customer, vendor, or supplier of the Company regardless of its form,
without the prior written explicit consent of the Company. The Participant
acknowledges that the foregoing information is not generally known, is highly
confidential and constitutes trade secrets or confidential information of the
Company. The Participant shall take reasonable precautions to protect the
inadvertent disclosure of information. The foregoing shall not apply to
information that the Participant is required to disclose by applicable law,
regulation, or legal process


6


PSU US 2019 Form G18-20 KESPP



--------------------------------------------------------------------------------





(provided that the Participant provides the Company with prior notice of the
contemplated disclosure and cooperates with the Company at its expense in
seeking a protective order or other appropriate protection of such information).
Notwithstanding the foregoing, nothing in this Agreement prohibits the
Participant from reporting possible violations of federal law or regulation to
any government agency or entity or making other disclosures that are protected
under whistleblower provisions of law.  The Participant does not need prior
authorization to make such reports or disclosures and is not required to notify
the Company that the Participant has made any such report or disclosure.
(D)    Non-Disparagement. During employment and thereafter, the Participant
shall not make or publish any disparaging statements (whether written,
electronic or oral) regarding, or otherwise malign the business reputation of,
the Company, its affiliates or any of their respective officers, directors,
managers, employees or partners.
(E)    Voluntary Resignation. If (a) the Participant voluntarily resigns without
Good Reason (and not due to a Qualifying Retirement) within three years
following the Grant Date and (b) the Company elects to enforce the covenants in
Paragraph 7(A), then the Company agrees, as further consideration for such
covenants, to continue to pay the Participant his or her base salary (at the
rate in effect at the time of the Participant’s voluntary resignation) in
accordance with the Company’s regular payroll dates for one year following the
date of voluntary resignation. The payment of the Participant’s base salary in
accordance with this Paragraph 7(E) will begin on the first payroll after the
60th day following the Participant’s voluntary resignation (with the first
payment including the aggregate amount that would have been paid in the first
sixty (60) days) subject to the Participant’s execution and delivery to the
Company (and non-revocation) of a Release Agreement that becomes fully effective
and irrevocable within fifty-five (55) days following the date of voluntary
resignation. If a Release Agreement is not timely executed and delivered to the
Company by the Participant, or if such Release Agreement is timely executed and
delivered but is subsequently revoked by the Participant, then the Participant
will not be entitled to the base salary continuation set forth in this Paragraph
7(E). The Participant agrees to promptly notify the Company of the date on which
the Participant begins employment with a new employer in compliance with this
Paragraph 7 (the “Commencement Date”) within 12 months following the
Participant’s voluntary resignation. The Company will not have any obligation to
pay the Participant’s base salary in accordance with this Paragraph 7(E) after
the Commencement Date.
(F)    Participant Acknowledgements.
(i)    The Participant agrees that the restrictions in this Paragraph 7 are
reasonable in light of the scope of the Company’s business operations, the
Participant’s position within the Company, the interests which the Company seeks
to protect, and the consideration provided to the Participant. The Participant
agrees that these restrictions go only so far as to protect the Company’s
business and business interests, and that those interests are worth protecting
for the continued success, viability, and goodwill of the Company.
(ii)    The Participant expressly acknowledges that any breach or threatened
breach of any of the terms and/or conditions set forth in this Paragraph 7 may
result in substantial, continuing, and irreparable injury to the Company and its
subsidiaries and affiliates for which monetary damages alone would not be a
sufficient remedy. Therefore, the Participant


7


PSU US 2019 Form G18-20 KESPP



--------------------------------------------------------------------------------





hereby agrees that, in addition to any other remedy that may be available to the
Company (including pursuant to Paragraph 9), in the event of any breach or
threatened breach of any of the terms and/or conditions set forth in this
Paragraph 7, the Company shall be entitled to injunctive relief, specific
performance or other equitable relief by a court of appropriate jurisdiction,
without the requirement of posting bond or the necessity of proving irreparable
harm or injury as a result of such breach or threatened breach. Without
limitation on the Company’s rights under the foregoing sentence or under
Paragraph 9, (a) in the event of any actual breach of any of the terms and/or
conditions set forth in Paragraph 7(A) or 7(B) during the term of such
covenants, or (b) in the event of any actual breach of any of the terms and/or
conditions set forth in Paragraphs 7(C) or (D) of this Agreement prior to the
first anniversary of the date on which the Participant’s employment terminates
for any reason: (i) if the Award is unvested, then the Award will immediately be
forfeited for no consideration; (ii) the Company will cease to be obligated to
furnish the Participant any further payments or deliveries pursuant to this
Agreement; and (iii) the Participant shall promptly repay to the Company an
amount equal to the gain realized in respect of this Award within the three
preceding years (which gain shall be deemed to be an amount equal to the Fair
Market Value, on the date on which the Award is settled, of the Shares delivered
to the Participant under this Award within such three-year period); provided
that the foregoing repayment obligations, and the cessation of further payments
and benefits, shall be without prejudice to the Company’s other rights.
(iii)    Notwithstanding any other provision to the contrary, the Participant
acknowledges and agrees that the restrictions set forth in this Paragraph 7, as
applicable, shall be tolled during any period of violation of any of the
covenants therein and during any other period required for litigation during
which the Company seeks to enforce such covenants against the Participant.
8.    Cooperation. Following the termination of the Participant’s employment
with the Company for any reason, the Participant agrees (i) to reasonably
cooperate with the Company and its directors, officers, attorneys and experts,
and take all actions the Company may reasonably request, including but not
limited to cooperation with respect to any investigation, government inquiry,
administrative proceeding or litigation relating to any matter in which the
Participant was involved or had knowledge during the Participant’s employment
with the Company and (ii) that, if called upon by the Company, the Participant
will provide assistance with respect to business, personnel or other matters
which arose during the Participant’s employment with the Company or as to which
the Participant has relevant information, knowledge or expertise, with such
cooperation including, but not limited to, completing job tasks in progress,
transitioning job tasks to other Company personnel, responding to questions and
being available for such purposes. Any cooperation requests shall take into
account the Participant’s personal and business commitments, and the Participant
shall be reasonably compensated for the Participant’s time (if appropriate for
the matter) and further reimbursed for any documented expenses (including
reasonable attorney’s fees) incurred in connection with such cooperation within
thirty (30) days of the Participant providing an invoice to the Company.
9.    Forfeiture/Clawback.
(A)    The delivery of Shares under this Award is subject to any policy (whether
in existence as of the Grant Date or later adopted) established by the Company
or required by applicable law providing for clawback or recovery of amounts that
were paid to the Participant.


8


PSU US 2019 Form G18-20 KESPP



--------------------------------------------------------------------------------





The Company will make any determination for clawback or recovery in its sole
discretion and in accordance with any applicable law or regulation.
(B)    In addition to Paragraph 9(A) and notwithstanding anything to the
contrary in this Agreement, if the Board or Committee determines that (i) any
material misstatement of financial results has occurred as a result of the
Participant’s conduct or (ii) the Participant has, without the consent of the
Company, violated a non-competition, non-solicitation or non-disclosure covenant
(including the covenants in Paragraph 7) between the Participant and the Company
or any Affiliate, then the Board or Committee may in its sole discretion (a)
determine that all or any portion of any unvested PSUs shall be forfeited for no
consideration and/or (b) require the Participant to promptly repay to the
Company any gain realized in respect of this Award within the three years
preceding the date on which the Board or Committee determines that any of the
events described in prongs (i) and (ii) above has occurred (which gain shall be
deemed to be an amount equal to the aggregate Fair Market Value, on the date on
which the Award is settled, of the Shares delivered to the Participant under
this Award within such three-year period). Unless otherwise required by law, the
provisions of this Paragraph 9(B) shall apply during the Participant’s
employment with the Company and/or its Affiliates and for one year following the
Participant’s termination of employment for any reason. The foregoing forfeiture
and repayment obligations shall be without prejudice to any other rights that
the Company may have.
10.    Effect of the Plan. This Award is subject to all of the provisions of the
Plan and this Agreement, together with all of the rules and determinations from
time to time issued by the Committee and/or the Board pursuant to the Plan,
including the restrictions in the Plan on the transferability of awards. In the
event of a conflict between any provision of the Plan and this Agreement, the
provisions of this Agreement shall control but only to the extent such conflict
is permitted under the Plan. By accepting this Award, the Participant
acknowledges that he or she has received a copy of the Plan and agrees that the
Participant will enter into such written representations, warranties and
agreements and execute such documents as the Company may reasonably request in
order to comply with applicable securities and other applicable laws, rules or
regulations, or with this document or the terms of the Plan, the Severance Plan
or the Cheniere Retirement Plan, as applicable.
11.    Amendment and Termination; Waiver. This Agreement, together with the
Plan, constitutes the entire agreement by the Participant and the Company with
respect to the subject matter hereof, and supersedes any and all prior
agreements or understandings between the Participant and the Company with
respect to the subject matter hereof, whether written or oral. This Agreement
may not be amended or terminated by the Company in a manner that would be
materially adverse to the Participant without the written consent of the
Participant, provided that the Company may amend this Agreement unilaterally (a)
as provided in the Plan or (b) if the Company determines that an amendment is
necessary to comply with applicable law (including the requirements of the
Code). Any provision for the benefit of the Company contained in this Agreement
may be waived in writing, either generally or in any particular instance, by the
Company. A waiver on one occasion shall not be deemed to be a waiver of the same
or any other breach on a future occasion.
12.    Unsecured Obligation. The Company’s obligation under this Agreement shall
be an unfunded and unsecured promise. The Participant’s right to receive the
payments and benefits


9


PSU US 2019 Form G18-20 KESPP



--------------------------------------------------------------------------------





contemplated hereby from the Company under this Agreement shall be no greater
than the right of any unsecured general creditor of the Company, and the
Participant shall not have nor acquire any legal or equitable right, interest or
claim in or to any property or assets of the Company. Nothing contained in this
Agreement, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between the
Participant and the Company or any other person.
13.    No Right To Continued Employment. Neither this Award nor anything in this
Agreement shall confer upon the Participant any right to continued employment
with the Company (or its Affiliates or their respective successors) or shall
interfere in any way with the right of the Company (or its Affiliates or their
respective successors) to terminate the Participant’s employment at any time.
14.    Tax Matters; No Guarantee of Tax Consequences. This Agreement is intended
to be exempt from, or to comply with, the requirements of Section 409A of the
Code and this Agreement shall be interpreted accordingly; provided that in no
event whatsoever shall the Company or any of its Affiliates be liable for any
additional tax, interest or penalties that may be imposed on the Participant by
Section 409A of the Code or any damages for failing to comply with Section 409A
of the Code. Each payment under this Agreement will be treated as a separate
payment for purposes of Section 409A of the Code. The Company makes no
commitment or guarantee to the Participant that any federal or state tax
treatment will apply or be available to any person eligible for benefits under
this Agreement.
15.    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware to the extent federal law does not
supersede and preempt Delaware law (in which case such federal law shall apply).
16.    Severability; Interpretive Matters. In the event that any provision of
this Agreement shall be held illegal, invalid, or unenforceable for any reason,
such provision shall be fully severable, but shall not affect the remaining
provisions of this Agreement, and this Agreement shall be construed and enforced
as if the illegal, invalid, or unenforceable provision had never been included
herein. Whenever required by the context, pronouns and any variation thereof
shall be deemed to refer to the masculine, feminine, or neuter, and the singular
shall include the plural and vice versa. The terms “includes” or “including” in
this Agreement shall be construed as “including without limitation”, so that
terms following “includes” or “including” are not exhaustive. The captions and
headings used in this Agreement are inserted for convenience and shall not be
deemed a part of this Agreement granted hereunder for construction or
interpretation.
17.    Counterparts. This Agreement may be signed in any number of counterparts,
each of which will be an original, with the same force and effect as if the
signature thereto and hereto were upon the same instrument.
[Remainder of Page Blank — Signature Page Follows]




10


PSU US 2019 Form G18-20 KESPP



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date indicated below.
COMPANY:
 
CHENIERE ENERGY, INC
 
 
 
 
By:
 
 
 
 
Title: Chief Human Resources Officer





I hereby accept the Award subject to all of the terms and provisions hereof. I
acknowledge and agree that the Award shall vest and become payable, if at all,
only during the period of my continued service with the Company or as otherwise
provided in this Agreement (not through the act of issuing the Award).
PARTICIPANT:
 
 
 
 
By:
 
 
Name:







Grant Date: February 13, 2019


[Signature Page — Performance Stock Unit Award under 2011 Incentive Plan]






11


PSU US 2019 Form G18-20 KESPP

